Case 2:19-cv-14137-RLR Document 101 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 2:19-CV-14137-ROSENBERG/MAYNARD

  MATTHEW RODRIGUEZ and
  JASON FUNK, individually and
  on behalf of those similarly situated,

         Plaintiffs,

  v.

  JPAY, INC., KEEFE COMMISSARY
  NETWORK, LLC, and MARK S. INC.,
  in his official capacity as Secretary of the
  Florida Department of Corrections,

         Defendants.
                                                  /

            ORDER ADOPTING MAGISTRATE JUDGE’S REPORTS AND
       RECOMMENDATIONS, COMPELLING ARBITRATION, AND STAYING CASE

         THIS CAUSE comes before the Court on Defendant JPay, Inc.’s Motion to Compel

  Bilateral Arbitration and to Stay All Proceedings [DE 25] and Defendant Keefe Commissary

  Network, LLC’s Motion to Dismiss Plaintiff’s Second Amended Complaint [DE 63]. The Court

  previously referred these motions to Magistrate Judge Shaniek M. Maynard for a Report and

  Recommendation. DE 34 and 66.

         On October 16, 2019, Judge Maynard issued a Report and Recommendation in which she

  recommended that Defendant JPay, Inc.’s Motion to Compel Bilateral Arbitration be granted and

  that this case be stayed pending resolution of arbitration. DE 93. Plaintiffs and Defendant JPay,

  Inc. have filed Notices stating that they do not intend to object to the Report and

  Recommendation. DE 95 and 97. The Court has conducted a de novo review of the record and

  is otherwise fully advised in the premises. The Court agrees with the analysis and conclusions in
Case 2:19-cv-14137-RLR Document 101 Entered on FLSD Docket 10/31/2019 Page 2 of 3



  the Report and Recommendation [DE 93] and finds Judge Maynard’s recommendation to be well

  reasoned and correct.

         On October 21, 2019, Judge Maynard issued a Report and Recommendation in which she

  recommended that Keefe Commissary Network, LLC’s Motion to Dismiss be granted. DE 94.

  Judge Maynard recommended that Count Five (FDUPTA) be dismissed without prejudice and

  with leave to amend and that Counts One (Fraudulent Inducement), Two (Breach of Contract),

  Three (Conversion), and Seven (Unjust Enrichment) be dismissed with prejudice. Plaintiffs and

  Defendant Keefe Commissary Network, LLC have filed Notices stating that they do not intend to

  object to the Report and Recommendation. DE 98 and 99. The Court has conducted a de novo

  review of the record and is otherwise fully advised in the premises. The Court agrees with the

  analysis and conclusions in the Report and Recommendation [DE 94] and finds Judge Maynard’s

  recommendation to be well reasoned and correct.

         In addition, Defendant Mark S. Inch has filed a Motion to Dismiss Second Amended

  Complaint and/or Motion to Transfer Venue. DE 72. The Court previously referred that Motion

  to Judge Maynard for a Report and Recommendation. DE 73. On October 30, 2019, Judge

  Maynard issued a Report and Recommendation in which she recommended that the Motion be

  denied. DE 100. Any objections to the Report and Recommendation currently are due by

  November 13, 2019.

         For the foregoing reasons, it is ORDERED AND ADJUDGED that:

         1.      Magistrate Judge Maynard’s Report and Recommendation [93] is ADOPTED as

  the Order of the Court.

         2.      Defendant JPay, Inc.’s Motion to Compel Bilateral Arbitration and to Stay All

  Proceedings [DE 25] is GRANTED.




                                                2
Case 2:19-cv-14137-RLR Document 101 Entered on FLSD Docket 10/31/2019 Page 3 of 3



          3.       Plaintiffs and Defendant JPay, Inc. are to PROCEED WITH ARBITRATION.

          4.       Magistrate Judge Maynard’s Report and Recommendation [94] is ADOPTED as

  the Order of the Court.

          5.       Defendant Keefe Commissary Network, LLC’s Motion to Dismiss Plaintiff’s

  Second Amended Complaint [DE 63] is GRANTED.

          6.       Count Five (FDUPTA) of the Second Amended Complaint [DE 56] is dismissed

  without prejudice and with leave to amend. Counts One (Fraudulent Inducement), Two (Breach

  of Contract), Three (Conversion), and Seven (Unjust Enrichment) of the Second Amended

  Complaint are dismissed with prejudice.

          7.       This case is STAYED pending arbitration. The Clerk of Court is directed to

  CLOSE THIS CASE FOR STATISTICAL PURPOSES. All hearings are CANCELLED.

          8.         Due to the stay in this case, Plaintiffs are relieved of the deadline to amend

  Count Five (FDUPTA) and Defendant Mark S. Inch is relieved of the deadline to file objections

  to the Report and Recommendation [DE 73] or to otherwise answer the Complaint. Those

  deadlines will be reinstated when the stay is lifted.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 31st day of

  October, 2019.



                                                          _______________________________
  Copies furnished to:                                    ROBIN L. ROSENBERG
  Counsel of record                                       UNITED STATES DISTRICT JUDGE




                                                    3
